           Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 1 of 14




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ROBERT RUSSELL,
                                                          CASE NO. 2:20-cv-00263-RSM-JRC
11                             Plaintiff,
                                                          REPORT AND RECOMMENDATION
12              v.
                                                          NOTED FOR: October 30, 2020
13      JOSEPH SAMEC, et al.,

14                             Defendants.

15

16          The District Court has referred this case to the undersigned. See Dkt. 12. The matter is

17   before the Court on defendant Sean Bishop’s motion to dismiss. See Dkt. 61.

18          Plaintiff sues defendants for defamation and other allegedly tortious conduct based on

19   lewd images and misrepresentations that he claims defendants promulgated. Defendant Bishop,

20   a Florida resident acting pro se, requests dismissal of the claims against him due to lack of

21   personal jurisdiction. However, plaintiff has made a prima facie showing that the exercise of

22   personal jurisdiction over defendant Bishop is appropriate, where plaintiff has gone beyond

23   merely alleging that he was harmed in Washington State because he resides and has business

24   interests here. Plaintiff claims that defendant Bishop reached out to Washington State media and


     REPORT AND RECOMMENDATION - 1
           Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 2 of 14




 1   contacted investors in plaintiff’s Washington State project, and Bishop’s purported defamation

 2   concerned an alleged fraudulent investment scheme involving plaintiff’s Washington State

 3   business.

 4          The motion to dismiss (Dkt. 61) should therefore be denied.

 5                                            BACKGROUND

 6          Plaintiff, who lives in Washington, brought suit in February 2020, alleging that this Court

 7   had diversity jurisdiction over his state-law claims of defamation, outrage, false light, and

 8   intentional interference with business relationships against Joseph Samec and Bishop. See Dkt. 1.

 9          In the operative complaint, briefly summarized, plaintiff alleges that Guy Griffithe—an

10   investor in plaintiff’s former Washington State marijuana distribution business—tricked third-

11   party investors by telling them that they were investing in plaintiff’s business. In reality,

12   however, plaintiff claims that he was unaware that Griffithe was soliciting such funding and that

13   “[t]here is no evidence that [plaintiff] ever received any money from any individual investor,

14   other than Griffithe.” See Dkt. 46, at 3–4. Defendant Samec is allegedly one of these third

15   parties who was misled by Griffithe. Dkt. 46, at 4. Plaintiff claims that Samec believes that

16   plaintiff was part of Griffithe’s fraudulent investment scheme and that Samec, among other

17   things, published “outrageous and false claims about” plaintiff. Dkt. 46, at 4.

18          Plaintiff asserts that defendant Bishop is a former friend of plaintiff’s and that Samec

19   “enlisted Sean Bishop in his campaign to destroy [plaintiff’s] reputation.” Dkt. 46, at 5. Plaintiff

20   alleges that Bishop published false statements about plaintiff on social media (Dkt. 46, at 5) and

21   “sought to convince prospective customers to avoid [plaintiff’s] Florida entertainment club.”

22   Dkt. 46, at 6. Plaintiff also alleges that Bishop and Samec contacted prospective investors in

23   plaintiff’s attempted development of mineral rights in a Washington property and made

24


     REPORT AND RECOMMENDATION - 2
           Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 3 of 14




 1   defamatory statements to them. Dkt. 46, at 6. Plaintiff alleges that as a result, the investors

 2   pulled out of the deal. Dkt. 46, at 6.

 3          Defendant Bishop now moves for dismissal of the claims against him. See Dkt. 61.

 4   Plaintiff has responded (Dkt. 62), and the matter is ripe for decision.

 5                                              DISCUSSION

 6          Plaintiff argues that there is no personal jurisdiction over him. See Dkt. 61, at 2.

 7   However, the Court finds that it has personal jurisdiction over defendant Bishop for the reasons

 8   discussed herein.

 9          I. Legal Standard

10          To avoid dismissal on the basis of lack of personal jurisdiction, a plaintiff bears the

11   burden of demonstrating that his allegations establish a prima facie showing of personal

12   jurisdiction. Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008). Uncontroverted

13   allegations in the complaint must be taken as true, and factual disputes are construed in a

14   plaintiff’s favor. Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir. 2002).

15          The exercise of personal jurisdiction over an out-of-state defendant must comport with

16   constitutional due process. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471–72 (1985).

17   “Washington’s long-arm statute, section 4.28.185 of the Washington Revised Code, permits the

18   exercise of jurisdiction to the full extent of the due process clause of the United States

19   Constitution.” Easter v. Am. W. Fin., 381 F.3d 948, 960 (9th Cir. 2004).

20          Under the due process analysis, a defendant may be subject to either “general” or

21   “specific” personal jurisdiction. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

22   408, 414 & n. 9 (1984). Like the parties, the undersigned focuses on whether specific

23

24


     REPORT AND RECOMMENDATION - 3
           Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 4 of 14




 1   jurisdiction exists. See Dkt. 62, at 8.

 2          The specific jurisdiction analysis has three parts:

 3          (1) The non-resident defendant must purposefully direct his activities or
            consummate some transaction with the forum or resident thereof; or perform some
 4          act by which he purposefully avails himself of the privilege of conducting activities
            in the forum, thereby invoking the benefits and protections of its laws;
 5          (2) the claim must be one which arises out of or relates to the defendant’s forum-
            related activities; and
 6          (3) the exercise of jurisdiction must comport with fair play and substantial justice,
            i.e., it must be reasonable.
 7

 8   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). Where, as here,

 9   the action sounds in tort, the first factor of the specific jurisdiction test focuses on “purposeful

10   direction”: whether defendant Bishop has purposefully directed activities at Washington State.

11   See Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1069 (9th Cir. 2017).

12          The specific jurisdiction test “ensures that a defendant will not be haled into a jurisdiction

13   solely as a result of random, fortuitous, or attenuated contacts[.]” Burger King Corp., 471 U.S.

14   at 475 (internal quotation marks omitted). “If any of the three requirements is not satisfied,

15   jurisdiction in the forum would deprive the defendant of due process of law.” Omeluk v.

16   Langsten Slip & Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995). Plaintiff bears the burden to

17   establish the first two prongs. See Axiom, 874 F.3d at 1068.

18          II. Purposeful Direction Analysis

19                  A. “Effects Test”

20          Three general allegations in the amended complaint form the basis for the claims against

21   Bishop: Bishop’s publishing false statements about plaintiff on social media, Bishop’s

22   convincing prospective customers to avoid plaintiff’s Florida business, and Bishop’s and

23   Samec’s contacting prospective investors regarding plaintiff’s attempt to develop mineral rights

24


     REPORT AND RECOMMENDATION - 4
           Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 5 of 14




 1   in a Washington property. Because this case sounds in tort and involves actions outside the

 2   forum state, the Court applies the “effects test” from Calder v. Jones, 465 U.S. 783 (1984), to

 3   determine whether Bishop “purposefully directed” his actions to the forum state. AMA

 4   Multimedia, LLC v. Wanat, 970 F.3d 1201, 1208–09 (9th Cir. 2020).

 5          The Calder “effects test” requires that “‘the defendant allegedly must have (1) committed

 6   an intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant

 7   knows is likely to be suffered in the forum state.’” Id. (citing Mavrix Photo, Inc. v. Brand

 8   Techs., Inc., 647 F.3d 1218, 1228 (9th Cir. 2011)). The Court addresses these factors in turn.

 9                    B. Intentional Act

10          The first Calder factor is whether defendant committed an intentional act. See AMA

11   Multimedia, LLC, 970 F.3d at 1209. For purposes of this analysis, a defendant acts intentionally

12   when he acts with “‘an intent to perform an actual, physical act in the real world, rather than an

13   intent to accomplish a result or consequence of that act.’” Id. (quoting Schwarzenegger, 374

14   F.3d at 806).

15          According to the allegations of the amended complaint, defendant Bishop performed

16   intentional acts by posting (or re-posting) lewd images of plaintiff and various false statements

17   about plaintiff, which were “lies designed to humiliate [plaintiff] and hurt his business interests.”

18   Dkt. 46, at 5. Defendant Bishop also allegedly participated in contacting prospective New York

19   investors in plaintiff’s Washington project and allegedly contacted customers of plaintiff’s

20   Florida business. Dkt. 46, at 6. These allegations suffice as intentional actions under the first

21   Calder factor.

22                    C. Expressly Aimed at Washington State

23          The second Calder factor, and the focus of the parties’ dispute, is whether defendant’s

24


     REPORT AND RECOMMENDATION - 5
           Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 6 of 14




 1   actions were expressly aimed at the forum state—here, Washington State. See AMA Multimedia,

 2   LLC, 970 F.3d at 1209.

 3          In analyzing this issue, the undersigned looks to plaintiff’s affidavit in support of his

 4   response to the motion to dismiss, in addition to the allegations of the amended complaint. A

 5   court may look to affidavits submitted related to a motion to dismiss for lack of personal

 6   jurisdiction. See Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986) (“When a defendant

 7   moves, prior to trial, to dismiss a complaint for lack of personal jurisdiction, the plaintiff must

 8   come forward with facts, by affidavit or otherwise, supporting personal jurisdiction.” (Internal

 9   citation omitted)).

10          Where, as here, the “motion is based on written materials rather than an evidentiary

11   hearing, the plaintiff need only make a prima facie showing of jurisdictional facts to withstand

12   the motion to dismiss.” Mavrix Photo, Inc., 647 F.3d at 1223. “Conflicts between parties over

13   statements contained in affidavits must be resolved in the plaintiff's favor.” In re Boon Glob.

14   Ltd., 923 F.3d 643, 650 (9th Cir. 2019). The Court notes that here, defendant Bishop has

15   provided no affidavits or other documentary evidence contradicting plaintiff’s affidavit.

16                          1. Overview of Case Law Regarding “Expressly Aimed At”

17          The Court begins with an overview of the principles regarding when actions are

18   “expressly aimed at” a forum state.

19          In Calder itself, an actor sued a Florida-based reporter and editor of a national newspaper

20   for libel and other intentional torts. 465 U.S. at 785. The Supreme Court found that the “effects”

21   of the reporter’s and editor’s conduct supported the exercise of personal jurisdiction over them.

22   Id. at 789. The Court reasoned that the story—

23          concerned the California activities of a California resident. It impugned the
            professionalism of an entertainer whose television career was centered in
24


     REPORT AND RECOMMENDATION - 6
           Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 7 of 14




 1          California. The article was drawn from California sources, and the brunt of the
            harm, in terms both of respondent’s emotional distress and the injury to her
 2          professional reputation, was suffered in California. In sum, California is the focal
            point both of the story and of the harm suffered.
 3

 4   Calder, 465 U.S. at 788–89; see also Schwarzenegger, 374 F.3d at 807 (discussing Calder and

 5   stating, “[t]he ‘express aiming’ analysis depends, to a significant degree, on the specific type of

 6   tort or other wrongful conduct at issue. The reporter and editor in Calder were not accused of

 7   “untargeted negligence” that merely happened to cause harm to [plaintiff]. . . . Rather, their

 8   actions in writing and publishing a false and injurious article about [plaintiff’s] alleged drinking

 9   problem constituted intentional behavior directed at [plaintiff] in California.”).

10          To the extent that Calder may be read as supporting that merely knowingly targeting a

11   resident of the forum state (who will thus suffer harm in the forum state) is adequate to confer

12   personal jurisdiction, however, more recent case law has limited Calder. Accord Amini v.

13   Bezsheiko, No. CV-19-02601-PHX-SMB, 2020 WL 1911212, at *5 (D. Ariz. Apr. 20, 2020)

14   (“Simply put, the Calder defendants established minimum contacts in California beyond the

15   mere fact that plaintiff happened to live there.”). In 2014, in Walden v. Fiore, the Supreme Court

16   concluded that the “crux” of Calder “was that the reputation-based ‘effects’ of the alleged libel

17   connected the defendants to California, not just to the plaintiff.” 571 U.S. 277, 287 (2014).

18   “[T]he reputational injury caused by the defendants’ story would not have occurred but for the

19   fact that the defendants wrote an article for publication in California that was read by a large

20   number of California citizens.” Id. at 287–88 (emphasis added). The Walden court explained—

21          In this way, the ‘effects’ caused by defendants’ article—i.e., the injury to the
            plaintiff’s reputation in the estimation of the California public—connected the
22          defendants’ conduct to California, not just to a plaintiff who lived there. That
            connection, combined with the various facts that gave the article a California focus,
23

24


     REPORT AND RECOMMENDATION - 7
           Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 8 of 14




 1           sufficed to authorize the California court’s exercise of jurisdiction.

 2   Id. at 288.

 3           Further supporting that mere allegations that defendants targeted a plaintiff who resides

 4   in the forum state are inadequate to confer personal jurisdiction is the Ninth Circuit’s application

 5   of Calder and Walden in Morrill v. Scott Financial Corporation. There, the Ninth Circuit

 6   concluded that an Arizona court did not have personal jurisdiction over an Arizona law firm’s

 7   claims. The claims were against out-of-state defendants who had allegedly engaged in a

 8   campaign to harm the law firm for their role in litigation against defendants. Morrill, 873 F.3d

 9   1136 (9th Cir. 2017). The alleged actions at issue included communications with plaintiffs in

10   Arizona and civil actions filed in Arizona. Id. at 1143. Plaintiffs argued that, as Arizona

11   residents, the reputational injury that occurred in Arizona sufficed to confer personal jurisdiction.

12   Id. at 1144.

13           The Ninth Circuit disagreed. The Court concluded that the limited tortious conduct in

14   Arizona arose out of and was a component of litigation in Nevada and that the links to Arizona

15   occurred only because that happened to be where plaintiffs resided. Id. The Court held that—

16           the potential foreseeability of some incidental harm to Plaintiffs in Arizona due to
             substantial litigation, without more, does not show that Defendants expressly
17           targeted the forum state. ‘Such reasoning improperly attributes a plaintiff’s forum
             connections to the defendant and makes those connections decisive in the
18           jurisdictional analysis. It also obscures the reality that none of [the] challenged
             conduct had anything to do with [the forum state] itself.’”
19

20   Id. (quoting Walden, 134 S. Ct. at 1125); see also Xcentric Ventures, LLC v. Bird, 683 F. Supp.

21   2d 1068, 1073–75 (D. Ariz. 2010) (holding that mere knowledge of an individual's residence,

22   combined with intentional posting of defamatory statements online does not amount to “express

23

24


     REPORT AND RECOMMENDATION - 8
           Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 9 of 14




 1   aiming”).

 2           Bearing in mind that the Ninth Circuit and the Supreme Court have both cautioned

 3   against the exercise of personal jurisdiction in a situation where the purported jurisdiction-

 4   conferring actions were limited and ancillary to tortious conduct outside of the forum, the Court

 5   turns to the allegations in this matter.

 6                   2. Analysis

 7           Here, plaintiff has provided an uncontroverted affidavit that defendant Bishop posted

 8   comments on social media that were allegedly defamatory, that included references to plaintiff

 9   living in and doing business in Washington, and that identified plaintiff’s Washington businesses

10   by name. Dkt. 63, at 4. Plaintiff states that people—almost all of whom live in Washington—

11   have contacted him because they saw the publications or heard about them directly from

12   defendants Samec and Bishop. Dkt. 63, at 4. He states that defendants directly contacted

13   Washington-based media companies. Dkt. 63, at 4. And plaintiff states—and alleges as the

14   basis for one cause of action—that defendants contacted investors to intentionally interfere with

15   plaintiff’s attempt to secure funds to develop mineral rights in Washington. Dkt. 63, at 5.

16   Moreover, the underlying dispute in this matter concerns whether or not plaintiff was part of a

17   claimed fraudulent investment scheme that involved his Washington-based marijuana

18   distribution company.

19           These allegations go well beyond the type of incidental, ancillary conduct in the forum

20   state that was inadequate in Morrill. Bishop did not simply target plaintiff knowing that he was a

21   Washington resident and that harm in Washington was likely to occur. And finding that personal

22   jurisdiction exists in Washington is not tantamount to concluding that mere injury to plaintiff is a

23   sufficient connection to Washington. See Walden, 571 U.S. at 290. Like the defendant in

24


     REPORT AND RECOMMENDATION - 9
          Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 10 of 14




 1   Calder, Bishop—allegedly—took actions with a focal point in the forum state.

 2          Defendant Bishop relies on Shrader v. Biddinger, 633 F.3d 1235, 1241 (10th Cir. 2011),

 3   which held that “posting allegedly defamatory comments or information on an internet site does

 4   not, without more, subject the poster to personal jurisdiction wherever the posting could be read

 5   (and the subject of the posting may reside).” Here, however, for the reasons noted above, the

 6   Court should find that defendant did something more than merely post allegedly defamatory

 7   statements on social media. Schrader is therefore inapposite.

 8          Defendant Bishop also alleges that the complaint does not specify any particular harm

 9   directed toward the marijuana business, which could well have already been shut down by the

10   time of Bishop’s alleged statements. See Dkt. 61, at 5. Notably, however, plaintiff claims to

11   have Washington business interests other than the former marijuana distribution company. See

12   Dkt. 63, at 4. In the undersigned’s view, it is the alleged targeting of plaintiff’s reputation in

13   Washington State by contacting Washington media outlets, identifying plaintiff’s Washington

14   businesses in certain postings, and targeting plaintiff’s Washington investment project that

15   confers personal jurisdiction.

16          Defendant Bishop argues that the New York investors could have pulled out from the

17   mineral rights-development project for reasons other than any statements that defendant Bishop

18   allegedly made. Dkt. 61, at 6. These speculative arguments are inadequate to controvert

19   plaintiff’s prima facie showing that Bishop and Samec caused the investors with withdraw by

20   “directly contacting them and making false statements about [plaintiff] solely for purposes of

21   destroying his business relationship with these individuals.” Dkt. 46, at 8.

22          The undersigned notes that defendant Bishop is also being sued based on allegedly

23   contacting customers of plaintiff’s Florida “entertainment club.” The undersigned is not

24


     REPORT AND RECOMMENDATION - 10
          Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 11 of 14




 1   convinced that personal jurisdiction arises over this claim, which pertains to alleged actions

 2   taken in Florida targeting a Florida business. Nonetheless, the District Court should exercise

 3   pendent personal jurisdiction over the claims related to the Florida club. Such jurisdiction arises

 4   “over a defendant with respect to a claim for which there is no independent basis of personal

 5   jurisdiction so long as it arises out of a common nucleus of operative facts with a claim in the

 6   same suit over which the court does have personal jurisdiction.” Action Embroidery Corp. v. Atl.

 7   Embroidery, Inc., 368 F.3d 1174, 1180 (9th Cir. 2004). The claims related to the Florida club

 8   share the common nucleus of operative fact of being part of an alleged scheme by defendant

 9   Bishop to cause damage to plaintiff’s reputation and business interests due to his alleged

10   participation in defrauding Samec. Therefore, pendent personal jurisdiction exists with regard to

11   these claims.

12                   D. Causing Harm Defendant Knows Will Likely Be Suffered in Forum State

13          The third Calder factor is whether defendant Bishop knew that the harm would likely be

14   suffered in Washington State. See AMA Multimedia, LLC, 970 F.3d at 1209. As noted above,

15   according to plaintiff, Bishop took actions calculated to interfere with plaintiff’s Washington

16   property development project and to interfere with plaintiff’s Washington businesses, including

17   contacting Washington-based media companies. Plaintiff’s claim is that it was, in fact, Bishop’s

18   intent to cause harm in Washington State, where plaintiff resided and had various business

19   interests. The undersigned concludes that the third Calder factor has been met.

20          Thus, plaintiff has made a prima facie case that defendant Bishop purposefully directed

21   his activities toward Washington State. The undersigned turns to the remaining two factors of

22   the specific jurisdiction analysis—whether the claims arise out of or relate to the forum-related

23

24


     REPORT AND RECOMMENDATION - 11
          Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 12 of 14




 1   activities and whether the exercise of jurisdiction comports with fair play and substantial justice.

 2          III. Arises Out of Forum-Related Activities

 3          Defendant Bishop does not challenge whether plaintiff’s claims arise out of the forum-

 4   related activities—the second factor of the specific jurisdiction inquiry. The Court concludes

 5   that the claims do so arise.

 6          The Ninth Circuit “follows the ‘but for’ test”: plaintiff “must show that he would not

 7   have suffered an injury ‘but for’ [defendant’s] forum-related conduct.” Menken v. Emm, 503

 8   F.3d 1050, 1058 (9th Cir. 2007). Plaintiff asserts that “but-for” the alleged campaign of

 9   promulgating false statements about him, he would not have suffered emotional distress and

10   anguish and that “but-for” defendants’ contacting the New York investors, the investors would

11   not have withdrawn from the mineral rights project. See generally Dkt. 46. These allegations

12   are sufficient to make a prima facie case that plaintiff’s claims arise out of the forum-related

13   conduct.

14          IV. Fair Play and Substantial Justice

15          Defendant Bishop asserts that exercise of personal jurisdiction over him “would not

16   comport with fair play and social [sic] justice.” Dkt. 61, at 7.

17          Because the first two prongs of the special jurisdiction inquiry are satisfied, the burden

18   shifts to defendant Bishop to make “a compelling case” that specific jurisdiction would be

19   unreasonable under a seven factor test set forth in Dole Food Co. v. Watts, 303 F.3d 1104, 1114

20   (9th Cir. 2002). But defendant Bishop makes no argument under the applicable test.

21          The seven factors set forth in Dole are—

22          (1) the extent of the defendants’ purposeful injection into the forum state’s affairs;
            (2) the burden on the defendant of defending in the forum; (3) the extent of conflict
23          with the sovereignty of the defendant’s state; (4) the forum state’s interest in
            adjudicating the dispute; (5) the most efficient judicial resolution of the
24


     REPORT AND RECOMMENDATION - 12
          Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 13 of 14




 1           controversy; (6) the importance of the forum to the plaintiff’s interest in convenient
             and effective relief; and (7) the existence of an alternative forum.
 2

 3   Dole Food Co., 303 F.3d at 1114.

 4           The undersigned has already concluded that defendant Bishop allegedly directed his

 5   activities to Washington State to a degree sufficient to satisfy the purposeful availment

 6   requirement. The degree of interjection here favors the reasonableness of exercising jurisdiction.

 7   See e.g., Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1323 (9th Cir. 1998) (finding that the

 8   purposeful injection factor weighed strongly in plaintiff’s favor where defendant knew his

 9   actions would likely injure plaintiff in the forum state and communicated with plaintiff in the

10   forum state). Being forced to defend this matter in Washington State is not unexpected.

11           Nor has defendant Bishop come forward with any evidence that he will be unable to

12   defend the action from Florida. “[W]ith the advances in transportation and telecommunications

13   and the increasing interstate practice of law, any burden is substantially less than in days past.”

14   Menken, 503 F.3d at 1062.

15           Regarding the third and fourth factors from Dole Food Co., defendant Bishop does not

16   contend that Washington’s exercise of personal jurisdiction conflicts with Florida’s sovereignty.

17   And Washington has a strong interest in providing a forum for its residents who are injured by

18   torts. See Panavision, 141 F.3d at 1323.

19           “In evaluating [the fifth Dole Food Co.] factor, we have looked primarily at where the

20   witnesses and the evidence are likely to be located.” Menken, 503 F.3d at 1060–61. As the Court

21   is unable to say whether the bulk of the evidence is in Washington, California, or Florida, this

22   factor is neutral.

23           Finally, regarding the sixth and seventh factors, plaintiff points out that it is most efficient

24


     REPORT AND RECOMMENDATION - 13
          Case 2:20-cv-00263-RSM-JRC Document 69 Filed 10/08/20 Page 14 of 14




 1   to consider the claims against Bishop in the same litigation as the claims against Samec.

 2   Defendant Bishop also does not argue that Florida is a viable alternative forum.

 3          Thus, the Court finds that most of the factors set forth in Dole Food Co. weigh in

 4   plaintiff’s favor, although some factors are neutral. Defendant Bishop has accordingly failed to

 5   make a compelling case that exercising personal jurisdiction over him in Washington State is

 6   unreasonable.

 7          Therefore, the Court should find that personal jurisdiction over defendant Bishop in

 8   Washington State is appropriate and should deny Bishop’s motion to dismiss.

 9                                            CONCLUSION

10          For the reasons set forth above, the Court recommends that defendant Bishop’s motion to

11   dismiss (Dkt. 61) be denied.

12          Pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b), the parties shall have

13   fourteen (14) days from service of this Report to file written objections. See also Fed. R. Civ. P.

14   6. Failure to file objections will result in a waiver of those objections for purposes of de novo

15   review by the district judge, see 28 U.S.C. § 636(b)(1)(C), and can result in a result in a waiver

16   of those objections for purposes of appeal. See Thomas v. Arn, 474 U.S. 140 (1985); Miranda v.

17   Anchondo, 684 F.3d 844, 848 (9th Cir. 2012) (citations omitted). Accommodating the time limit

18   imposed by Rule 72(b), the Clerk is directed to set the matter for consideration on October 30,

19   2020, as noted in the caption.

20          Dated this 8th day of October, 2020.

21

22                                                         A
                                                           J. Richard Creatura
23
                                                           United States Magistrate Judge
24


     REPORT AND RECOMMENDATION - 14
